GOLDTHWAITE, J.
It appears the declarations of Eaves, the payee of the note sued on, made on two several *247occasions, were admitted by the court as evidence. They were first offered by the defandant to show, either a total or partial failure of consideration in the note; and afterwards by the plaintiff, to show that the matters out of which this supposed failure arose, had been settled between him and the defendant, and satisfaction rendered the latter. It may be, that the defendant himself was improperly allowed to give these admissions in evideuce, without other proof that Eaves, at the time of making them, was the holder of the note — a fact which, if made to appear, is not stated in the exceptions —but allowing the court had such evidence, it did not warrant the declarations as against the defendant, who could not be charged in this manner. It may be, the declarations made subsequently, were offered with a view to explain and do away the force of those previously made; but even in this view, they were entirely inadmissible, as they were'not parts of the same conversation, and as he would be directly interested to sustain the right of the plaintiff; and also, on the ground that these declarations were mere hearsay.
Judgment reversed and cause remanded.